 

Case 4:20-mj-04821-N/A-LAB Document 1 Filed 08/06/20 Page 1 of 1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
., yo. DISTRICT of ARIZONA
United States District Court :
United States of America DOCKET NO,
v.
Marber Otoniel Lopez-Baltazar AGETRATE'S CASENO
YOB: 1991; Citizen of Mexico 40-04321 MJ

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 5, 2020, at or near San Luis, in the District of Arizona, Marber Otoniel Lopez-Baltazar, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through Nogales, Arizona on April 4, 2011, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Marber Otoniel Lopez-Baltazar is a citizen of Mexico. On April 4, 2011, Marber Otoniel Lopez-Baltazar was
lawfully denied admission, excluded, deported and removed from the United States through Nogales, Arizona. On
August 5, 2020, agents found Marber Otoniel Lopez-Baltazar in the United States at or near San. Luis, Arizona,
without the proper immigration documents. Marber Otoniel Lopez-Baltazar did not obtain the express consent of
the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the
United States,

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

‘7 .
DETENTION REQUESTED SIGNATURE OF (AINANT (official tithe)
Being duly sworn, I declare that the foregoing is .
LMG2/ASC OFFICIAL TITLE
AUTHORIZED AUSA és/Liza Gi
HO ‘s/Liza Granoff Border Patrol Agent
Andrew J, Carpenter

 

Sworn by telephone _ x

 

SIGNATURE OF MAGISTRATE JUDGE” DATE

yy : S Co arcr, August 6, 2020
tC =

 

 

D See Federal rules of Criminal Procedure Rutes 3, 4,1, and S4

 

 
